DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection
The previously raised objection to claim 1 has been overcome by Applicant’s amendment and is therefore withdrawn.

Rejection under 35 U.S.C. § 112
The previously raised rejection under 35 U.S.C. § 112(b) to claim 4 has been overcome by Applicant’s amendment and is therefore withdrawn.

Rejection under 35 U.S.C. § 103
Applicant’s arguments filed on 10/12/2021, directed at the amended claims submitted on 10/12/2021 were considered, but are moot in view of new rejections made below in response to the latest amendments by applicant.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 50 recites: “A method of transmitting obfuscated information to a second apparatus,…wherein the decoy information is generated based on information from devices similar to the second apparatus”. The originally filed specification states: “The decoy data may be derived from genuine data, for example copied at least in part from genuine data generated at another time by the same apparatus or by another similar apparatus generating genuine data or by simulating a similar apparatus” (see page 7, lines 41-43). The originally filed specification supports that the decoy information is generated based on information from devices similar to the apparatus generating and transmitting genuine information and decoy information, that is, a first apparatus, not the second apparatus, which is the apparatus receiving genuine information and decoy information. Therefore, the new claim 50 reciting “A method of transmitting obfuscated information to a second apparatus, … wherein the decoy information is generated based on information from devices similar to the second apparatus” contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1). Claim 50 recites “periodically transmitting the decoy information to the second apparatus such that the transmission of the information appears to include genuine information even when the decoy information is transmitted”. According to MPEP 2173.02(II), “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”. A potential infringer and one of ordinary skill in the art would not understand how the above clause “such that the transmission of the information appears to include genuine information even when the decoy information is transmitted” limits the acts of the claimed method of transmitting obfuscated information. 
Because the claim language does not describe in any certain terms how the acts of the claimed method of transmitting obfuscated information are affected by the clauses above, the Examiner finds that a potential infringer would not understand how the method's acts are affected by the clause, and thus would not understand what is required for infringement. For example, what particular attribute, parameter, or act of the method of transmitting obfuscated information achieves the result of "the transmission of the information appears to include genuine information even when the decoy information is transmitted"? One of ordinary skill in the art, and a potential infringer, would not be apprised or understand what constitutes infringement and thus these claims must be found indefinite.

2) The term "similar" in “wherein the decoy information is generated based on information from devices similar to the second apparatus” of claim 50 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, what is the threshold for devices to be comparable to the second apparatus in order to be considered "similar"?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 8, 20-26, 30 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), further in view of Uetabira (US 2015/0143461), and further in view of Choi (US 2017/0214486).

Regarding claims 1 and 24, Ikeda teaches A method of obfuscating information (see [0013]: “a false data transmission interval generation device for generating a false data transmission interval based on the average number of times of living behavior detection when a state in which there is no daily activity detection continues, a daily data transmission interval generation device for detecting a daily activity And a transmission data generation device for transmitting false data generated by the false data transmission interval generation device if there is no life activity detection result in the case where it is absent”) communicated between a first apparatus (the daily activity detection device 303 comprising a sensor unit 302 a, a detection processing unit 302 b, a genuineness data generation unit 302 c, an encryption unit 302 d, and a wireless transmission unit 302e, see Fig. 3 and [0025], [0047]) and a second apparatus (the safety confirmation system administrator server 307, see Fig. 3 and [0047]), comprising: 
in the first apparatus (the daily activity detection device 303 comprising a sensor unit 302 a, a detection processing unit 302 b, a genuineness data generation unit 302 c, an encryption unit 302 d, and a wireless transmission unit 302e, see Fig. 3 and [0025], [0047]), 
obtaining genuine information to be communicated to the second apparatus (see [0026] and Fig. 3: “For example, as shown in FIG. 3, when the living appliance is a door, when the safety confirmation subject opens and closes the door, the sensor unit 302a transmits the opening / closing signal to the detection processing unit 302b, and the genuineness data generating unit 302c detects Notify the information. When the detection information is received, the authenticity data generation unit 302 c creates a normal detection signal”. The Examiner interprets creating “a normal detection signal” as obtaining genuine information to be communicated to the second apparatus); 
obtaining decoy information to be communicated to the second apparatus (see [0013]: “a false data transmission interval generation device for generating a false data transmission interval based on the average number of times of living behavior detection when a state in which there is no daily activity detection continues, a daily data transmission interval generation device for detecting a daily activity And a transmission data generation device for transmitting false data generated by the false data transmission interval generation device if there is no life activity detection result in the case where it is absent”. And see [0027] and Fig. 4: “Here, the genuineness data generating unit 302 c will be further described with reference to FIG. 4.The daily activity detection information notified from the detection processing unit 302 b is transmitted to the time zone number counting unit 403 and the transmission data generating unit 402.The false data generation according to the present invention is generated by the time zone number counting unit 403, the time period average number of times calculation unit 404. and the false data transmission interval production unit 405 in FIG. 4”. And see [0029], [0030] and Fig. 4: “The false data transmission interval generation unit 405 obtains the average detection interval based on the same time zone average detection count. In the case of the above example, the average detection interval from 9: 00 to 10: 00 is 60 seconds divided by 3 to 20 seconds. Likewise, from 10:00 to 11:00, 60 seconds is divided by 4 by 15 seconds, and from 11 :00 to 12:00 by 60 seconds is divided by 1 lo be 60 seconds. These average detection intervals are transmitted to the transmission data generating unit 402 as false data transmission intervals. The transmission data generation unit 402 refers to the average detection interval notified from the false data transmission interval generation unit 405, generates false data if there is no daily activity detection information within this interval, and transmits it to the encryption”. The Examiner interprets the transmission data generation unit 402 generating obtaining decoy information to be communicated to the second apparatus); 
indicating the decoy information to be communicated to the second apparatus (see [0035]: “Before being transmitted to the encrypting unit A, the data string generated by the truth / fake data generating unit is provided with a flag indicating whether it is true data or false data so that it can be discriminated whether it is true data or false data Is attached”); 
transmitting the genuine information to the second apparatus (see [0039] and Fig. 3: “The reception processing unit 304 c aggregates signals from various kinds of daily activity detection devices installed in the home or connects signals from various kinds of daily activity detection devices to create one continuous transmission data and encrypts Unit B 304 d”. And see [0040] and Fig. 3: “In the encryptor B 304 d, in order to perform network communication via the network transmitter 304 e, it is preferable to encrypt it …”. And see [0041] and Fig. 3: “The network transmission unit 304 e transmits the information signal to the safety confirmation system manager server 37 via the network”); and 
periodically transmitting the decoy information (see [0029] and Fig. 4: “The false data transmission interval generation unit 405 obtains the average detection interval based on the same time zone average detection count. In the case of the above example, the average detection interval from 9: 00 to 10: 00 is 60 seconds divided by 3 to 20 seconds. Likewise, from 10:00 to 11:00, 60 seconds is divided by 4 by 15 seconds, and from 11 :00 to 12:00 by 60 seconds is divided by 1 lo be 60 seconds. These average detection intervals are transmitted to the transmission data generating unit 402 as false data transmission intervals”. And see [0030] and Fig. 4: “The transmission data generation unit 402 refers to the average detection interval notified from the false data transmission interval generation unit 405, generates false data if there is no daily activity detection information within this interval, and transmits it to the encryption”. And see [0034]: “As a further alternative embodiment, if the fake data generation interval is held within the transmission data generation unit 402 as a fixed value for the fake data Is transmitted every unit time, so that it has a simple configuration as shown in FIG”) to the second apparatus (see [0019]: “regardless of the presence or absence of a monitored person, when living, living data is exchanged as it is at the same time as life activities, and daily activities such as absence or deterioration of disease condition are stopped It is possible to transmit fake data at intervals of daily activities as if they are sending daily life, so that it is possible to manage the safety of the monitored person from a remote place without losing the privacy of the monitored person as an administrator”. And see [0041] and Fig. 3: “The network transmission unit 304 e transmits the information signal to the safety confirmation system manager server 37 via the network”); 
in the second apparatus (the safety confirmation system manager server 37, see Fig. 3 and [0047]), 
receiving the genuine information and the decoy information from the first apparatus (see [0041] and Fig. 3: “The network transmission unit 304 e transmits the information signal to the safety confirmation system manager server 37 via the network”. And see [0042]: “The above-mentioned signal is received by the network reception unit 306 a via a network such as the Internet, and transmitted to the decryption unit B 306 b. The decryption unit B 306 b performs decryption based on the technique of the encryption unit B 304 d. With this processing, truth data with flags of true data or false data generated by the genuineness data generating unit 302 c is reproduced at 306 b”); 
identifying the decoy information (see [0043] and Fig. 3: “The truth / false discrimination unit 306 c discriminates the authenticity of the data on the basis of the genuineness data flag”); and 
acting on the genuine information and isolating the decoy information(see [0043] and Fig. 3: “The truth / false discrimination unit 306 c discriminates the authenticity of the data on the basis of the genuineness data flag, extracts only the true data as a result, and obtains the information obtained by the daily activity detection sensor 302 a it can”. And see [0044]: “When the daily activity is not detected for a predetermined period of time on the basis of the above true data, it is notified to the elderly person, the relatives of the disabled person, etc. via the notification processing unit 306 e”).

Ikeda fails to teach wherein the decoy information is selected based on the time of transmission of the decoy information and/or the location of the first apparatus.
However, Uetabira teaches wherein the decoy information is selected based on the location of the first apparatus (see [0132]: “In the aforementioned identity confirmation method, four false location information records are selected after extracting the true location information record. Accordingly, when the resident program of the mobile communication device transmits a false location information record, the location (in the form of a latitude and a longitude) contained in the false location information record is selected at random to be substantially distant from the location of the previous true location information record. For example, The distance between the false location information record and the previous true location information record is substantially larger than the distance through which a person cannot move within 10 minutes”. The Examiner interprets the false location as the decoy information. The Examiner further interprets selecting the false location information so that the distance between the false location information record and the previous true location information record is substantially larger than the distance through which a person cannot move within 10 minutes as wherein the decoy information is selected based on the location of the first apparatus).


Ikeda modified in view of Uetabira fails to teach that the decoy information periodically transmitted to the second apparatus is transmitted with a higher signal power than transmitting at least some of the genuine information.
However, Choi teaches transmitting the decoy information to the second apparatus with a higher signal power than transmitting at least some of the genuine information (see [0036]: “the generator 240 may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that an amount of transmission power used to transmit the jamming wave from the jammer is all allocated to the decoy signal. That is, the generator 240 may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that the amount of transmission power of the jammer is not allocated to the information signal because the decoy signal is relatively small compared to the information signal”. And see [0037]: “the generator 240 may generate the decoy signal as having the greater intensity than the information signal and allocate, to the decoy signal, the amount of transmission power greater than or equal to a selected ratio (for example, more than half or 90%) of the transmission power used to transmit the jamming wave from the jammer. That is, the generator 240 may generate the decoy signal by determining the intensity of the decoy signal (that is, the intensity of the decoy signal is to be measured to be greater than the intensity of the information signal) in order to allocate most of the transmission power of the jammer to the decoy signal”.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Ikeda modified in view of Uetabira by transmitting the decoy information to the second apparatus with a higher signal power than transmitting at least some of the genuine information, as taught by Choi. It would have been obvious for the following reason: Choi teaches that a method for anti jamming using a decoy signal outputs information signal through a first frequency band after an attack on a second frequency band by a jammer that inspects the decoy signal is detected (see abstract). A generator may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that an amount of transmission power used to transmit the jamming wave from the jammer is all allocated to the decoy signal (see [0036]). To summarize, transmitting the decoy information to the second apparatus taught by Ikeda modified in view of Uetabira with a higher signal power than transmitting at least some of the genuine information as taught by Choi performs anti-jamming more effectively by causing a jammer to allocate all transmission power used to transmit the jamming wave to the decoy signal instead of the information signal (genuine information).	

Regarding claims 2 and 26, Ikeda further teaches in the first apparatus, indicating the decoy information by application of a flag to the decoy information (see [0035]: “Before being transmitted to the encrypting unit A, the data string generated by the truth / fake data generating unit is provided with a flag indicating whether it is true data or false data so that it can be discriminated whether it is true data or false data Is attached”).

Regarding claim 5, Ikeda fails to teach wherein the genuine information is mutually exclusive to the decoy information.
However, Uetabira teaches wherein the genuine information is mutually exclusive to the decoy information (see [0132]: “In the aforementioned identity confirmation method, four false location information records are selected after extracting the true location information record. Accordingly, when the resident program of the mobile communication device transmits a false location information record, the location (in the form of a latitude and a longitude) contained in the false location information record is selected at random to be substantially distant from the location of the previous true location information record. For example, The distance between the false location information record and the previous true location information record is substantially larger than the distance through which a person cannot move within 10 minutes. For this purpose, the previous true location information records (latitude and longitude values) have to be saved in the mobile communication device. Any of the four false location information records shall therefore not be a correct answer by chance”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the genuine information taught by Ikeda be mutually exclusive to the decoy information, as taught by Uetabira. It would have been obvious because Uetabira teaches in [0132] that doing so achieves the benefit that the decoy information shall not be genuine information by chance.

Regarding claims 7 and 30, Ikeda further teaches wherein the genuine information relates to a user of the first apparatus (see [0012]: “A daily activity detection sensor attached to a daily activity detection device that detects opening and closing of doors and use of electric appliances or the like in the house of the subject person who is to be confirmed whether the safety is confirmed or not”).

Regarding claim 8, Ikeda further teaches wherein the genuine information relates to the presence of a user at a location (see [0019]: “regardless of the presence or absence of a monitored person”. And see [0036]: “As the above-mentioned place of installation of the daily activity detecting device, for example, a toilet door, a bath door, a bran, a shoji, a lighting switch, an electric pot hot water switch, a television switch, a refrigerator door, a tap , And so on”).

Regarding claim 20, Ikeda further teaches wherein the decoy information is communicated to the second apparatus in place of the genuine information (see [0030]: “The transmission data generation unit 402 refers to the average detection interval notified from the false data transmission interval generation unit 405, generates false data if there is no daily activity detection information within this interval, and transmits it to the encryption unit. By doing so, even if the person to be detected is absent or in a stale where mobility can not be obtained due to illness or the like, apparently, transmission data corresponding to the average detection number detected by the sensor in the past seven days is generated Even if a signal is intercepted by a third party, there will be no knownness up to the absence, presence or absence”).

Regarding claim 21, Ikeda further teaches wherein the decoy information is ignored within the second apparatus (see [0043] and Fig. 3: “The truth / false discrimination unit 306 c discriminates the authenticity of the data on the basis of the genuineness data flag, extracts only the true data as a result”).

Regarding claim 22, Ikeda teaches A method of receiving obfuscated information (see [0041] and Fig. 3: “The network transmission unit 304 e transmits the information signal to the safety confirmation system manager server 37 via the network”. And see [0013]: “a false data transmission transmitting false data generated by the false data transmission interval generation device if there is no life activity detection result in the case where it is absent”) from a first apparatus (the daily activity detection device 303 comprising a sensor unit 302 a, a detection processing unit 302 b, a genuineness data generation unit 302 c, an encryption unit 302 d, and a wireless transmission unit 302e, see Fig. 3 and [0025], [0047]), comprising: 
receiving genuine information and, periodically (see [0030] and Fig. 4: “The transmission data generation unit 402 refers to the average detection interval notified from the false data transmission interval generation unit 405, generates false data if there is no daily activity detection information within this interval, and transmits it to the encryption”. And see [0034]: “As a further alternative embodiment, if the fake data generation interval is held within the transmission data generation unit 402 as a fixed value for the previous living behavior detection unit, the time zone count totalization unit in the process of generating false data Time clock for acquiring the current time and the memory for accumulating the number of times by time period are not required, which is effective for reducing the cost of the system, prolonging the life of the battery, and the like. In this case, fake data Is transmitted every unit time, so that it has a simple configuration as shown in FIG”), decoy information (see [0041] and Fig. 3: “The network transmission unit 304 e transmits the information signal to the safety confirmation system manager server 37 via the network”. And see [0042]: “The above-mentioned signal is received by the network reception unit 306 a via a network such as the Internet, and transmitted to the decryption unit B 306 b. The decryption unit B 306 b performs decryption based on the technique of the encryption unit B 304 d. With this processing, truth data with flags of true data or false data generated by the genuineness data generating unit 302 c is reproduced at 306 b”); 
identifying the decoy information (see [0043] and Fig. 3: “The truth / false discrimination unit 306 c discriminates the authenticity of the data on the basis of the genuineness data flag”); and 
acting on the genuine information and isolating the decoy information (see [0043] and Fig. 3: “The truth / false discrimination unit 306 c discriminates the authenticity of the data on the basis of the genuineness data flag, extracts only the true data as a result, and obtains the information obtained by the daily activity detection sensor 302 a it can”. And see [0044]: “When the daily activity is not detected for a predetermined period of time on the basis of the above true data, it is notified to the elderly person, the relatives of the disabled person, etc. via the notification processing unit 306 e”).

Ikeda fails to teach wherein the decoy information is selected based on the time of transmission of the decoy information and/or the location of the first apparatus.
However, Uetabira teaches wherein the decoy information is selected based on the location of the first apparatus (see [0132]: “In the aforementioned identity confirmation method, four false location information records are selected after extracting the true location information record. Accordingly, when the resident program of the mobile communication device transmits a false location information record, the location (in the form of a latitude and a longitude) contained in the false location information record is selected at random to be substantially distant from the location of the previous true location information record. For example, The distance between the false location information record and the previous true location information record is substantially larger than the distance through which a person cannot move within 10 minutes”. The Examiner interprets the false location as the decoy information. The Examiner further interprets selecting the false location information so that the distance between the false location information record and the previous true location information record is substantially larger than the distance through which a person cannot wherein the decoy information is selected based on the location of the first apparatus).
Both Ikeda and Uetabira teach decoy information that is different from genuine information.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the decoy information taught by Ikeda be selected based on the location of the first apparatus as taught by Uetabira since the operation of the method of obfuscating information of Ikeda is in no way dependent on how the decoy information is selected and the decoy information could be selected based on the location of the first apparatus as taught by Uetabira to achieve the predictable result of obtaining the decoy information to be communicated to the second apparatus.

Ikeda modified in view of Uetabira fails to teach that the decoy information periodically transmitted to the second apparatus is transmitted with a higher signal power than transmission of the genuine information.
However, Choi teaches transmitting the decoy information to the second apparatus with a higher signal power than transmission of the genuine information (see [0036]: “the generator 240 may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that an amount of transmission power used to transmit the jamming wave from the jammer is all allocated to the decoy signal. That is, the generator 240 may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that the amount of transmission power of the jammer is not allocated to the information signal because the decoy signal is relatively small compared to the information signal”. And see [0037]: “the generator 240 may generate the decoy signal as having the greater intensity than the information signal and allocate, to the decoy signal, the amount of transmission power greater than or equal to a selected ratio (for example, more than half or 90%) of the transmission power used to transmit the jamming wave from the jammer. That is, the the intensity of the decoy signal is to be measured to be greater than the intensity of the information signal) in order to allocate most of the transmission power of the jammer to the decoy signal”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Ikeda modified in view of Uetabira by transmitting the decoy information to the second apparatus with a higher signal power than transmission of the genuine information, as taught by Choi. It would have been obvious for the following reason: Choi teaches that a method for anti jamming using a decoy signal outputs information signal through a first frequency band after an attack on a second frequency band by a jammer that inspects the decoy signal is detected (see abstract). A generator may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that an amount of transmission power used to transmit the jamming wave from the jammer is all allocated to the decoy signal (see [0036]). To summarize, transmitting the decoy information to the second apparatus taught by Ikeda modified in view of Uetabira with a higher signal power than transmission of the genuine information as taught by Choi performs anti-jamming more effectively by causing a jammer to allocate all transmission power used to transmit the jamming wave to the decoy signal instead of the information signal (genuine information).	

Regarding claims 23 and 25, Ikeda teaches A method of transmitting obfuscated information  (see [0013]: “a false data transmission interval generation device for generating a false data transmission interval based on the average number of times of living behavior detection when a state in which there is no daily activity detection continues, a daily data transmission interval generation device for detecting a daily activity And a transmission data generation device for transmitting false data generated by the false data transmission interval generation device if there is no life activity detection result in the case where it is absent”) to a second apparatus (the safety confirmation system administrator server 307, see Fig. 3 and [0047]), comprising: 
obtaining genuine information to be communicated to the second apparatus (see [0026] and Fig. 3: “For example, as shown in FIG. 3, when the living appliance is a door, when the safety confirmation subject opens and closes the door, the sensor unit 302a transmits the opening / closing signal to the detection processing unit 302b, and the genuineness data generating unit 302c detects Notify the information. When the detection information is received, the authenticity data generation unit 302 c creates a normal detection signal”. The Examiner interprets creating “a normal detection signal” as obtaining genuine information to be communicated to the second apparatus); 
obtaining decoy information to be communicated to the second apparatus (see [0013]: “a false data transmission interval generation device for generating a false data transmission interval based on the average number of times of living behavior detection when a state in which there is no daily activity detection continues, a daily data transmission interval generation device for detecting a daily activity And a transmission data generation device for transmitting false data generated by the false data transmission interval generation device if there is no life activity detection result in the case where it is absent”. And see [0027] and Fig. 4: “Here, the genuineness data generating unit 302 c will be further described with reference to FIG. 4.The daily activity detection information notified from the detection processing unit 302 b is transmitted to the time zone number counting unit 403 and the transmission data generating unit 402.The false data generation according to the present invention is generated by the time zone number counting unit 403, the time period average number of times calculation unit 404. and the false data transmission interval production unit 405 in FIG. 4”. And see [0029], [0030] and Fig. 4: “The false data transmission interval generation unit 405 obtains the average detection interval based on the same time zone average detection count. In the case of the above example, the average detection interval from 9: 00 to 10: 00 is 60 seconds divided by 3 to 20 seconds. Likewise, from 10:00 to The transmission data generation unit 402 refers to the average detection interval notified from the false data transmission interval generation unit 405, generates false data if there is no daily activity detection information within this interval, and transmits it to the encryption”. The Examiner interprets the transmission data generation unit 402 generating false data taught in [0030] as obtaining decoy information to be communicated to the second apparatus);
indicating the decoy information to be communicated to the second apparatus (see [0035]: “Before being transmitted to the encrypting unit A, the data string generated by the truth / fake data generating unit is provided with a flag indicating whether it is true data or false data so that it can be discriminated whether it is true data or false data Is attached”); 
transmitting the genuine information to the second apparatus (see [0039] and Fig. 3: “The reception processing unit 304 c aggregates signals from various kinds of daily activity detection devices installed in the home or connects signals from various kinds of daily activity detection devices to create one continuous transmission data and encrypts Unit B 304 d”. And see [0040] and Fig. 3: “In the encryptor B 304 d, in order to perform network communication via the network transmitter 304 e, it is preferable to encrypt it …”. And see [0041] and Fig. 3: “The network transmission unit 304 e transmits the information signal to the safety confirmation system manager server 37 via the network”); and 
periodically transmitting the decoy information (see [0029] and Fig. 4: “The false data transmission interval generation unit 405 obtains the average detection interval based on the same time zone average detection count. In the case of the above example, the average detection interval from 9: 00 to 10: 00 is 60 seconds divided by 3 to 20 seconds. Likewise, from 10:00 to 11:00, 60 seconds is divided by 4 by 15 seconds, and from 11 :00 to 12:00 by 60 seconds is divided by 1 lo be 60 seconds. The transmission data generation unit 402 refers to the average detection interval notified from the false data transmission interval generation unit 405, generates false data if there is no daily activity detection information within this interval, and transmits it to the encryption”. And see [0034]: “As a further alternative embodiment, if the fake data generation interval is held within the transmission data generation unit 402 as a fixed value for the previous living behavior detection unit, the time zone count totalization unit in the process of generating false data Time clock for acquiring the current time and the memory for accumulating the number of times by time period are not required, which is effective for reducing the cost of the system, prolonging the life of the battery, and the like. In this case, fake data Is transmitted every unit time, so that it has a simple configuration as shown in FIG”) to the second apparatus (see [0019]: “regardless of the presence or absence of a monitored person, when living, living data is exchanged as it is at the same time as life activities, and daily activities such as absence or deterioration of disease condition are stopped It is possible to transmit fake data at intervals of daily activities as if they are sending daily life, so that it is possible to manage the safety of the monitored person from a remote place without losing the privacy of the monitored person as an administrator”. And see [0041] and Fig. 3: “The network transmission unit 304 e transmits the information signal to the safety confirmation system manager server 37 via the network”). 

 Ikeda fails to teach wherein the decoy information is selected based on the time of transmission of the decoy information and/or the location of the first apparatus.
However, Uetabira teaches wherein the decoy information is selected based on the location of the first apparatus (see [0132]: “In the aforementioned identity confirmation method, four false location information records are selected after extracting the true location information record. when the resident program of the mobile communication device transmits a false location information record, the location (in the form of a latitude and a longitude) contained in the false location information record is selected at random to be substantially distant from the location of the previous true location information record. For example, The distance between the false location information record and the previous true location information record is substantially larger than the distance through which a person cannot move within 10 minutes”. The Examiner interprets the false location as the decoy information. The Examiner further interprets selecting the false location information so that the distance between the false location information record and the previous true location information record is substantially larger than the distance through which a person cannot move within 10 minutes as wherein the decoy information is selected based on the location of the first apparatus).
Both Ikeda and Uetabira teach decoy information that is different from genuine information.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the decoy information taught by Ikeda be selected based on the location of the first apparatus as taught by Uetabira since the operation of the method of obfuscating information of Ikeda is in no way dependent on how the decoy information is selected and the decoy information could be selected based on the location of the first apparatus as taught by Uetabira to achieve the predictable result of obtaining the decoy information to be communicated to the second apparatus.

Ikeda modified in view of Uetabira fails to teach that the decoy information periodically transmitted to the second apparatus is transmitted with a higher signal power than transmitting at least some of the genuine information.
However, Choi teaches transmitting the decoy information to the second apparatus with a higher signal power than transmitting at least some of the genuine information (see [0036]: “the generator 240 may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that an amount of transmission power used to transmit the jamming wave from the jammer is all allocated to the decoy signal. That is, the generator 240 may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that the amount of transmission power of the jammer is not allocated to the information signal because the decoy signal is relatively small compared to the information signal”. And see [0037]: “the generator 240 may generate the decoy signal as having the greater intensity than the information signal and allocate, to the decoy signal, the amount of transmission power greater than or equal to a selected ratio (for example, more than half or 90%) of the transmission power used to transmit the jamming wave from the jammer. That is, the generator 240 may generate the decoy signal by determining the intensity of the decoy signal (that is, the intensity of the decoy signal is to be measured to be greater than the intensity of the information signal) in order to allocate most of the transmission power of the jammer to the decoy signal”.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Ikeda modified in view of Uetabira by transmitting the decoy information to the second apparatus with a higher signal power than transmitting at least some of the genuine information, as taught by Choi. It would have been obvious for the following reason: Choi teaches that a method for anti jamming using a decoy signal outputs information signal through a first frequency band after an attack on a second frequency band by a jammer that inspects the decoy signal is detected (see abstract). A generator may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that an amount of transmission power used to transmit the jamming wave from the jammer is all allocated to the decoy signal (see [0036]). To summarize, transmitting the decoy information to the second apparatus taught by Ikeda modified in view of Uetabira with a higher signal power than transmitting at least some of the genuine information as 

Regarding claim 49, Ikeda modified in view of Uetabira fails to teach wherein the identifying the decoy information further comprises identifying the decoy information based on the decoy information having a higher signal power than the genuine information.
However, Choi teaches wherein the identifying the decoy information further comprises identifying the decoy information based on the decoy information having a higher signal power than the genuine information (see [0036]: “the generator 240 may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that an amount of transmission power used to transmit the jamming wave from the jammer is all allocated to the decoy signal. That is, the generator 240 may generate the decoy signal of which the intensity is greater than the intensity of the information signal such that the amount of transmission power of the jammer is not allocated to the information signal because the decoy signal is relatively small compared to the information signal”. And see [0037]: “the generator 240 may generate the decoy signal as having the greater intensity than the information signal and allocate, to the decoy signal, the amount of transmission power greater than or equal to a selected ratio (for example, more than half or 90%) of the transmission power used to transmit the jamming wave from the jammer. That is, the generator 240 may generate the decoy signal by determining the intensity of the decoy signal (that is, the intensity of the decoy signal is to be measured to be greater than the intensity of the information signal) in order to allocate most of the transmission power of the jammer to the decoy signal”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Ikeda modified in view of Uetabira by letting the .	


Claims 3 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), further in view of Uetabira (US 2015/0143461), further in view of Choi (US 2017/0214486), and further in view of Little (US 2011/0276597).

Regarding claims 3 and 27, Ikeda modified in view of Uetabira and Choi fails to teach wherein the genuine information and the decoy information are database addresses and, in the second apparatus, the identifying step comprises, accessing the database address to identify decoy information.
In the same field of endeavor, Little teach wherein the genuine information and the decoy information are database addresses and, in the second apparatus, the identifying step comprises, accessing the database address to identify decoy information (see [0011] and Fig. 3: “The decoy application server retrieves false data from the false database, and provides the false data to the client”. And see [0046] and Fig. 4: “Once the connection is established, database query statements and update statements may be sent to the database, and real data may be obtained from the database”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the genuine information and the decoy information taught by Ikeda modified in view of Uetabira and Choi be database addresses and, in the second apparatus, let the identifying step taught by Ikeda modified in view of Uetabira and Choi comprise, accessing the database .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), further in view of Uetabira (US 2015/0143461), further in view of Choi (US 2017/0214486), further in view of Little (US 2011/0276597), and further in view of Cicchitto (US 7,467,401).

Regarding claim 4, Ikeda modified in view of Uetabira, Choi and Little fails to teach in the second apparatus, providing authentication information to the database prior to accessing the database address, wherein in the event of a failed authentication, the second apparatus isolates the decoy information.
However, Cicchitto teaches in the second apparatus, providing authentication information to the database prior to accessing the database address, wherein in the event of a failed authentication, the second apparatus isolates the decoy information (see claim 6: “An identity management system for authenticating a user comprising: a plurality of data sources for storing user related information, wherein at least one of the data sources is either a private database or a public database with restricted access; and a server coupled to the at least one data source, wherein the server includes: a processor for executing an identity management service (IMS) application, wherein the IMS application functions for: obtaining authorized access to the at least one data source; identifying a plurality of fields in the at least one data source, wherein each field stores a value known to the user; generating, for each identified field, at least one question whose correct answer is the value stored in the field; associating the least one generated question for each identified field with the identified field and with the data source; and a communication interface for transmitting to the user the at least one generated question in response to receiving a request from the user to access at least one of a plurality of protected resources, and for receiving an answer to the at least one generated question from the user, a query module for identifying the data source and the field associated with the at least one generated question  a compare module coupled to the query module for comparing the user's answer to the correct answer, … wherein the IMS application transmits to the user a next generated question only if the user's answer is correct, and repeats the comparing and transmitting steps until each of the at least one generated questions transmitted has been answered correctly, wherein the IMS application authenticates the user without requiring a password or biometric data, and without requiring the user to enroll, and wherein the IMS application denies access to the protected resource if the user incorrectly answers any of the at least one generated questions presented and transmits an alert message indicating that an attempt to access the protected resource by the user was unsuccessful”. The Examiner interprets denying access to the protected resource (the database address) if the user incorrectly answers any of the at least one generated questions presented as wherein in the event of a failed authentication, the second apparatus isolates the decoy information).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method taught by Ikeda modified in view of Uetabira, Choi and Little by adding the step of providing authentication information to the database prior to accessing the database address, wherein in the event of a failed authentication, the second apparatus isolates the decoy information, taught by Cicchitto. It would have been obvious because doing so achieves the commonly understood benefit of securing access to the database by ensuring that only authenticated users may access the database.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), further in view of Uetabira (US 2015/0143461), further in view of Choi (US 2017/0214486), and further in view of Stuart (US 2002/0087982).

Regarding claim 6, Ikeda modified in view of Uetabira and Choi fails to teach wherein the decoy information at the time of transmission is selected from genuine information obtained at that same time on a different day.
However, Stuart teaches wherein first information is selected from second information obtained at that same time on a different day (emphasis added to show the difference between the reference and the claim) (see [0010]: “FIG. 5 shows the EPG according to the present invention for the same time of day as that shown in FIGS. 3 and 4 but on a different day”. The Examiner interprets the TV programs shown in Fig. 5 and Fig. 3 as first information and second information, respectively).
The decoy information and genuine information taught by Ikeda modified in view of Uetabira and Choi and the first information and second information taught by Stuart are all information. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the decoy information at the time of transmission (first information) taught by Ikeda modified in view of Uetabira and Choi be selected from genuine information (second information) taught by Ikeda modified in view of Uetabira and Choi obtained at that same time on a different day, as similarly taught by Stuart regarding the first information and the second information. It would have been obvious because doing so achieves the predictable result of obtaining the decoy information to be communicated to the second apparatus.

Claims 9, 12, 14, 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), further in view of Uetabira (US 2015/0143461), further in view of Choi (US 2017/0214486), and further in view of Kovacs (US 8,756,703).

Regarding claims 9 and 32, Ikeda modified in view of Uetabira and Choi fails to teach wherein the decoy information is selected from a store of genuine information associated with other users of different apparatuses.
In the same field of endeavor, Kovacs teaches wherein the decoy information is selected from a store of genuine information associated with other users of different apparatuses (see claim 1: “Method for protecting a user's privacy, wherein the user operates a communication device capable of processing context and wherein the user provides context information for reference context variables to a third party, the method comprising: faking the user's location by creating a decoy location that is generated by tracking a different user and employing a location of the different user as the user's location”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the decoy information taught by Ikeda modified in view of Uetabira and Choi be selected from a store of genuine information associated with other users of different apparatuses, as taught by Kovacs. It would have been obvious because Kovacs teaches that doing so protects a user’s privacy (see Kovacs, claim 1).

Regarding claims 12, Ikeda modified in view of Uetabira and Choi fails to teach wherein the genuine information is information relating to the health of the user of the first apparatus.
In the same field of endeavor, Kovacs teaches wherein the genuine information is information relating to the health of the user of the first apparatus (see col. 3, lines 58-62: “According to a preferred embodiment, the faked reference context variable, i.e. the decoy variable, may include but is not limited to the user's position, the user's belonging to a group, the user's speed, the type of the user's where-abouts, and/or the user's heartbeat rate”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the genuine information taught by Ikeda modified in view of Uetabira and Choi be information relating to the health of the user of the first apparatus, as taught by Kovacs. It would have been obvious because doing so predictably achieves the commonly understood benefit of keeping a user’s health information private.

Regarding claim 14, Ikeda modified in view of Uetabira and Choi fails to teach wherein the genuine information is information related to a journey being conducted by the user of the first apparatus.
In the same field of endeavor, Kovacs teaches wherein the genuine information is information related to a journey being conducted by the user of the first apparatus (see col. 4, lines 43-58: “Alternatively, when the user's position is chosen as decoy variable, the decoy position may be generated by plotting a route and pretending to follow that route. This means that the value of the reference variable "position" is the sequence of positions that a person walking on that route would follow. By plotting a route that takes longer than strictyly necessary (i.e. a suboptimal, longer route) the user can gain some extra time. Consequently, when the user in reality chooses to take the optimal, shortest route, the user can do something else with the extra time he gets. For instance, one could .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the genuine information taught by Ikeda modified in view of Uetabira and Choi be information related to a journey being conducted by the user of the first apparatus, as taught by Kovacs. It would have been obvious because doing so predictably achieves the commonly understood benefit of keeping a user’s route private.

Regarding claim 15, Ikeda modified in view of Uetabira and Choi fails to teach wherein the genuine information is route information or information relating to a characteristic of the vehicle in which the user is travelling.
In the same field of endeavor, Kovacs teaches wherein the genuine information is route information (see col. 4, lines 43-58: “Alternatively, when the user's position is chosen as decoy variable, the decoy position may be generated by plotting a route and pretending to follow that route. This means that the value of the reference variable "position" is the sequence of positions that a person walking on that route would follow. By plotting a route that takes longer than strictyly necessary (i.e. a suboptimal, longer route) the user can gain some extra time. Consequently, when the user in reality chooses to take the optimal, shortest route, the user can do something else with the extra time he gets. For instance, one could pretend to go from home to work through a lot of little streets instead of taking the highway. If the home to work trip takes 30 minutes, but the faked route takes 50 minutes, the user has 20 minutes to do as he pleases, and then head for the office in the shortest route (30 min). To an observer, the user has simply taken a longer path”).
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), further in view of Uetabira (US 2015/0143461), further in view of Choi (US 2017/0214486), further in view of Kovacs (US 8,756,703), and further in view of Nuria (US 2017/0372031).

Regarding claim 10, Ikeda modified in view of Uetabira, Choi and Kovacs fails to teach wherein the other users are demographically similar to the user of the first apparatus.
However, Nuria teaches information associated with other users (see [0017]: “After that, d) a group of individuals whose behaviors are to be used as reference points for a comparison with the user are selected and divided into at least one group category”), wherein the other users are demographically similar to the user of the first apparatus (see [0021]: “At least one group category can be selected according to: … the same or similar geographical location, the same or similar demographics, the same or similar daily activity patterns, the same or similar mobility patterns, or the same or similar disease, among others, of the individuals with the user”).
Both Nuria and Ikeda modified in view of Uetabira, Choi and Kovacs teach using information associated with other users. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the other users taught by Ikeda modified in view of Uetabira, Choi and Kovacs be demographically similar to the user of the first apparatus, as taught by Nuria. It would have been obvious for the following reason: doing so makes the decoy 

Regarding claim 11, Ikeda modified in view of Uetabira, Choi and Kovacs fails to teach wherein the other users are located in a similar geographical location to the user of the first apparatus.
However, Nuria teaches information associated with other users (see [0017]: “After that, d) a group of individuals whose behaviors are to be used as reference points for a comparison with the user are selected and divided into at least one group category”), wherein the other users are located in a similar geographical location to the user of the first apparatus (see [0021]: “At least one group category can be selected according to: … the same or similar geographical location, the same or similar demographics, the same or similar daily activity patterns, the same or similar mobility patterns, or the same or similar disease, among others, of the individuals with the user”).
Both Nuria and Ikeda modified in view of Uetabira, Choi and Kovacs teach using information associated with other users. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the other users taught by Ikeda modified in view of Uetabira, Choi and Kovacs be located in a similar geographical location to the user of the first apparatus, as taught by Nuria. It would have been obvious for the following reason: doing so makes the decoy information associated with a user, which is selected from genuine information associated with a different user located in a similar geographical location to the user, more closely resemble genuine information associated with the user and therefore more realistic. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), further in view of Uetabira (US 2015/0143461), further in view of Choi (US 2017/0214486), and further in view of Krietzman (US 2014/0047540).

Regarding claim 13, Ikeda modified in view of Uetabira and Choi fails to teach wherein the genuine information is information relating to the internet usage of the user of the first apparatus.
In the same field of endeavor, Krietzman teaches wherein the genuine information is information relating to the internet usage of the user of the first apparatus (see [0041] and Fig. 1: “the SOD is utilized to help block, manage, and control the operation of different types of application software loaded on the computing device 102. The SOD is capable of performing these functions because the SOD includes logic, component, software and/or hardware capable of performing the methods that include: blocking receipt by the Agglomerator 104 of at least one of data and metadata associated with a User's 106 computing device 102; blocking transmission of at least one of data and metadata associated with a User's 106 computing device 102; allowing transmission of a decoy information that includes at least one of data and metadata associated with a User's 106 computing device 102 which is not the true data and metadata associated with a User's 106 computing device 102”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the genuine information taught by Ikeda modified in view of Uetabira and Choi be information relating to the internet usage of the user of the first apparatus, as taught by Krietzman. It would have been obvious because Krietzman teaches that doing so secures computing devices from unauthorized access of metadata on the computing devices (see Krietzman,[0003] and [0041]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), further in view of Uetabira (US 2015/0143461), further in view of Choi (US 2017/0214486), and further in view of Cook (US 9,480,617).

Regarding claim 16, Ikeda modified in view of Uetabira and Choi fails to teach wherein the genuine information is content information relating to the contents of a logistic container.
However, Cook teaches wherein the genuine information is content information relating to the contents of a logistic container (see col. 5, lines 4-17: “the management information system includes a central data center for recording real time and historical data of a plurality of containers where the central data center is connected with a network for management and customer access to the real time and historical data and where the real time and historical data includes the location of each of the containers, the contents of each of the containers”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the genuine information taught by Ikeda modified in view of Uetabira and Choi be content information relating to the contents of a logistic container, as taught by Cook. It would have been obvious because doing so predictably achieves the commonly understood benefit of keeping the contents of a logistic container private.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), further in view of Uetabira (US 2015/0143461), further in view of Choi (US 2017/0214486), and further in view of Adoni (US 2017/0109806).

Regarding claim 17, Ikeda modified in view of Uetabira and Choi fails to teach wherein the genuine information is information relating to a good in a shop.
However, Adoni teaches wherein the genuine information is information relating to a good in a shop (see [0066]: “Regardless of its location, the recommendation module 42a matches the user data to the store data to provide a real-time food product recommendation for display on the mobile device 65 while the user is in the store. In embodiments, the comparison is performed using vectors as described herein. However, implementations of the invention are not limited to comparisons made using vectors, and other techniques may be used to match the user data to the store data to provide a real-time in -store food product recommendation on the user's mobile device”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the genuine information taught by Ikeda modified in view of Uetabira and Choi be information relating to a good in a shop, as taught by Adoni. It would have been obvious because doing so predictably achieves the commonly understood benefit of keeping information relating to a good in a shop private.

Regarding claim 18, Adoni further teaches wherein the information is offer information (see [0090]: “At step 505, products in the store (e.g., grocery store) are identified. In embodiments, the system identifies available products matching the customer's purchase list for the visit, as the customer Each food product may have its serial number, price, ingredients and any other health-related factors about the food product stored in RFID tags”).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (machine translation of JP 2007-179378, provided in the IDS dated 8/28/2018), and further in view of Kovacs (US 8,756,703).

Regarding claim 50, Ikeda teaches A method of transmitting obfuscated information (see [0013]: “a false data transmission interval generation device for generating a false data transmission interval based on the average number of times of living behavior detection when a state in which there is no daily activity detection continues, a daily data transmission interval generation device for detecting a daily activity And a transmission data generation device for transmitting false data generated by the false data transmission interval generation device if there is no life activity detection result in the case where it is absent”) to a second apparatus (the safety confirmation system administrator server 307, see Fig. 3 and [0047]), comprising: 
obtaining genuine information to be communicated to the second apparatus (see [0026] and Fig. 3: “For example, as shown in FIG. 3, when the living appliance is a door, when the safety confirmation subject opens and closes the door, the sensor unit 302a transmits the opening / closing signal to the detection processing unit 302b, and the genuineness data generating unit 302c detects Notify the information. When the detection information is received, the authenticity data generation unit 302 c creates a normal detection signal”. The Examiner interprets creating “a normal detection signal” as obtaining genuine information to be communicated to the second apparatus); 
obtaining decoy information to be communicated to the second apparatus (see [0013]: “a false data transmission interval generation device for generating a false data transmission interval based on the average number of times of living behavior detection when a state in which there is no daily activity a transmission data generation device for transmitting false data generated by the false data transmission interval generation device if there is no life activity detection result in the case where it is absent”. And see [0027] and Fig. 4: “Here, the genuineness data generating unit 302 c will be further described with reference to FIG. 4.The daily activity detection information notified from the detection processing unit 302 b is transmitted to the time zone number counting unit 403 and the transmission data generating unit 402.The false data generation according to the present invention is generated by the time zone number counting unit 403, the time period average number of times calculation unit 404. and the false data transmission interval production unit 405 in FIG. 4”. And see [0029], [0030] and Fig. 4: “The false data transmission interval generation unit 405 obtains the average detection interval based on the same time zone average detection count. In the case of the above example, the average detection interval from 9: 00 to 10: 00 is 60 seconds divided by 3 to 20 seconds. Likewise, from 10:00 to 11:00, 60 seconds is divided by 4 by 15 seconds, and from 11 :00 to 12:00 by 60 seconds is divided by 1 lo be 60 seconds. These average detection intervals are transmitted to the transmission data generating unit 402 as false data transmission intervals. The transmission data generation unit 402 refers to the average detection interval notified from the false data transmission interval generation unit 405, generates false data if there is no daily activity detection information within this interval, and transmits it to the encryption”. The Examiner interprets the transmission data generation unit 402 generating false data taught in [0030] as obtaining decoy information to be communicated to the second apparatus); 
indicating the decoy information to be communicated to the second apparatus (see [0035]: “Before being transmitted to the encrypting unit A, the data string generated by the truth / fake data generating unit is provided with a flag indicating whether it is true data or false data so that it can be discriminated whether it is true data or false data Is attached”); 
transmitting the information including the genuine information to the second apparatus (see [0039] and Fig. 3: “The reception processing unit 304 c aggregates signals from various kinds of daily activity detection devices installed in the home or connects signals from various kinds of daily activity detection devices to create one continuous transmission data and encrypts Unit B 304 d”. And see [0040] and Fig. 3: “In the encryptor B 304 d, in order to perform network communication via the network transmitter 304 e, it is preferable to encrypt it …”. And see [0041] and Fig. 3: “The network transmission unit 304 e transmits the information signal to the safety confirmation system manager server 37 via the network”); and 
periodically transmitting the decoy information (see [0029] and Fig. 4: “The false data transmission interval generation unit 405 obtains the average detection interval based on the same time zone average detection count. In the case of the above example, the average detection interval from 9: 00 to 10: 00 is 60 seconds divided by 3 to 20 seconds. Likewise, from 10:00 to 11:00, 60 seconds is divided by 4 by 15 seconds, and from 11 :00 to 12:00 by 60 seconds is divided by 1 lo be 60 seconds. These average detection intervals are transmitted to the transmission data generating unit 402 as false data transmission intervals”. And see [0030] and Fig. 4: “The transmission data generation unit 402 refers to the average detection interval notified from the false data transmission interval generation unit 405, generates false data if there is no daily activity detection information within this interval, and transmits it to the encryption”. And see [0034]: “As a further alternative embodiment, if the fake data generation interval is held within the transmission data generation unit 402 as a fixed value for the previous living behavior detection unit, the time zone count totalization unit in the process of generating false data Time clock for acquiring the current time and the memory for accumulating the number of times by time period are not required, which is effective for reducing the cost of the system, prolonging the life of the battery, and the like. In this case, fake data Is transmitted every unit time, so that it has a simple configuration as shown in FIG”) to the second apparatus (see [0019]: “regardless of the presence such that the transmission of the information appears to include genuine information even when the decoy information is transmitted (see [0029], [0030] and Fig. 4: “The false data transmission interval generation unit 405 obtains the average detection interval based on the same time zone average detection count. In the case of the above example, the average detection interval from 9: 00 to 10: 00 is 60 seconds divided by 3 to 20 seconds. Likewise, from 10:00 to 11:00, 60 seconds is divided by 4 by 15 seconds, and from 11 :00 to 12:00 by 60 seconds is divided by 1 lo be 60 seconds. These average detection intervals are transmitted to the transmission data generating unit 402 as false data transmission intervals. The transmission data generation unit 402 refers to the average detection interval notified from the false data transmission interval generation unit 405, generates false data if there is no daily activity detection information within this interval, and transmits it to the encryption”. And see [0013]: “a false data transmission interval generation device for generating a false data transmission interval based on the average number of times of living behavior detection when a state in which there is no daily activity detection continues, a daily data transmission interval generation device for detecting a daily activity And a transmission data generation device for transmitting false data generated by the false data transmission interval generation device if there is no life activity detection result in the case where it is absent”. Because Ikeda teaches that false data is transmitted if there is no genuine data being transmitted, Ikeda teaches such that the transmission of the information appears to include genuine information even when the decoy information is transmitted).

However, Kovacs teaches wherein the decoy information is generated based on information from devices similar to the second apparatus (see claim 1: “Method for protecting a user's privacy, wherein the user operates a communication device capable of processing context and wherein the user provides context information for reference context variables to a third party, the method comprising: faking the user's location by creating a decoy location that is generated by tracking a different user and employing a location of the different user as the user's location”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of transmitting obfuscated information taught Ikeda by letting the decoy information be generated based on information from devices similar to the second apparatus, as taught by Kovacs. It would have been obvious because Kovacs teaches that doing so protects a user’s privacy (see Kovacs, claim 1).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495           

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495